UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------------
                                                                    :
I.D. IMAGES, LLC,                                                   :     CASE NO. 1:18-CV-2177
                                                                    :
          Plaintiff,                                                :
                                                                    :
vs.                                                                 :     OPINION & ORDER
                                                                    :     [Resolving Docs. 23, 24]
MERITAIN HEALTH, INC.,                                              :
                                                                    :
          Defendant.                                                :
                                                                    :
-----------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          After a contract dispute arising from Defendant’s administration of Plaintiff’s health

plan, Plaintiff brings this action to vacate an arbitration award in Defendant’s favor.

Plaintiff now moves to vacate the award1 and Defendant moves to confirm the award.2

          For the following reasons, the Court DENIES Plaintiff’s motion to vacate and

GRANTS Defendant’s motion to confirm the award.

                                                          I. Background
          A.         History

          Plaintiff I.D. Images, LLC provided a health care plan to its employees. Defendant

Meritain Health, Inc. acted as its third-party administrator. The parties entered into an

Administrative Services Agreement (the “Agreement”) governing Meritain’s administration

of the plan. This Agreement required Meritain to submit certain medical claims to the

company’s stop-loss insurers, Roundstone Management, LTD and Nationwide Life




1
    Doc. 24. Defendant responds. Doc. 26.
2
    Doc. 23. Plaintiff responds. Doc. 25.
Case No. 1:18-cv-2177
Gwin, J.

Insurance Company. The Agreement also specified that it was governed by New York

Law3 and that the parties were required to submit any contract disputes to arbitration.4

        The plan contains two seemingly overlapping benefit schedules regarding

chemotherapy. The “Medical Schedule of Benefits” states that it covers “Chemotherapy:

Services and supplies related to chemotherapy. Eligible expenses will be payable as shown

in Medical Schedule of Benefits.”5 The “Specialty Pharmacy Program” purports to cover

“specialty drugs,” namely “high cost drugs used to treat chronic diseases including, but not

limited to . . . Cancer.”6

        In 2014 and 2015, an I.D. Images employee underwent inpatient chemotherapy

treatments at the Cleveland Clinic. The hospital sent invoices for these services to

Defendant Meritain for payment, who paid them under the Medical Schedule of Benefits.

Meritain then submitted claims for reimbursement to the plan’s stop-loss insurers. The

insurers reimbursed the health plan for eight treatments but denied coverage for the rest,

arguing that the claims should have been submitted under the Specialty Pharmacy

Program.7 The unpaid claims totaled $398,182.26.8

        In June 2016, Plaintiff brought a breach of contract suit against the stop-loss insurers

in Ohio state court.9 In that earlier lawsuit, Plaintiff ID Images argued that the

chemotherapy charges were payable under the Specialty Pharmacy Program not the

Specialty Pharmacy Program. I.D. Images’ complaint alleged that the stop-loss insurers


3
  Doc. 21-1 at 11.
4
  Id. at 11.
5
  Id. at 109.
6
  Id. at 101.
7
  Doc. 21-2 at 418.
8
  Id. at 895.
9
  Id. at 435.
                                               -2-
Case No. 1:18-cv-2177
Gwin, J.

“had no reasonable justification for their position” that the claims were payable under the

Specialty Pharmacy Program instead of being payable under the Medical Schedule of

Benefits.10 In August 2017, I.D. Images settled the lawsuit for $335,000.11

           B.      The Arbitration

           Plaintiff then commenced an arbitration action against Defendant Meritain in

September 2017, seeking litigation costs and damages under the Agreement’s

indemnification provision.12 After discovery, the parties each sought the arbitrator’s

summary judgment.13

           In their summary judgment briefing, Plaintiff I.D. Images made two principal

arguments. First, Plaintiff argued that Meritain breached Agreement Section 6.10, which

provides that “[i]f adjudication of a Claim requires interpretation of ambiguous Plan

language, and [I.D. Images] has not previously indicated to Meritain the proper

interpretation of such language, then [I.D. Images] shall be responsible for resolving the

ambiguity or any other dispute arising therefrom.”14 Second, Plaintiff argued that the “clear

and unambiguous” terms of the plan required Meritain to submit the chemotherapy claims

under the Specialty Pharmacy Program, not under the Medical Schedule of Benefits.15

           In response to the arbitrator, Defendant Meritain argued that the Agreement’s

indemnification provision limited its liability to losses caused by gross negligence, bad

faith, or willful misconduct.16 It also argued that submission of chemotherapy bills under


10
     Id. at 442.
11
   Doc. 12-3 at 2.
12
   Doc. 21-1 at 343.
13
   Id. at 185-246.
14
   Id. at 8.
15
   Id. at 200.
16
   Id. at 11.
                                                -3-
Case No. 1:18-cv-2177
Gwin, J.

the Medical Schedule of Benefits was correct, and that Plaintiff had admitted as much in

the Ohio breach-of-contract action.17

           C.      The Arbitrator’s Decision

           On June 27, 2018, the arbitrator granted summary judgment for Defendant

Meritain. The arbitrator gave two reasons for this decision: he first found that “[t]here is no

evidence to support a finding that any of Meritain’s acts or omissions . . . constituted bad

faith, willful misconduct, or gross negligence, which is required for recovery under the

agreement.”18 Second, he found that “[t]he admissions in the Ohio [breach-of-contract]

action that Meritain’s request for reimbursement to [the stop-loss insurers] were properly

based upon the Medical Schedule of Benefits—and not under the [Specialty Pharmacy

Program]—are conclusive.”19

           Plaintiffs then brought this suit.20

                                                II. Discussion
           A.      Legal Standard

           The Court’s arbitration award review is extremely narrow. “As long as the arbitrator

is even arguably construing or applying the contract and acting within the scope of his

authority, that a court is convinced he committed a serious error does not suffice to

overturn his decision.”21 The Court may only disturb the arbitrator’s award where it: “(1) it

conflicts with express terms of the agreement; (2) it imposes additional requirements not

expressly provided for in the agreement; (3) it is not rationally supported by or derived


17
   Id. at 242.
18
   Id. at 182.
19
   Id.
20
     Doc. 1.
21
     United Paperworkers Int'l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987).
                                                      -4-
Case No. 1:18-cv-2177
Gwin, J.

from the agreement; or (4) it is based on ‘general considerations of fairness and equity’

instead of the exact terms of the agreement.”22

           B.      The Arbitrator Arguably Construed the Contract

           Plaintiff disputes the arbitrator’s interpretation of the Agreement’s indemnification

clause, which provides in relevant part that:

           Meritain shall indemnify . . . against any and all claims, suits, actions,
           liabilities, losses, fines, penalties, damages and expenses of any . . . which [I.D.
           Images] may incur by reason of: (i) Meritain’s gross negligence, willful failure
           to act or willful misconduct in the performance of its duties under the
           Agreement; (ii) Meritain’s fraud or embezzlement or other financial willful
           misconduct related to the Agreement; or (iii) Meritain’s violation of any of the
           express warranties of Meritain contained herein . . . . Notwithstanding the
           foregoing, Client acknowledges and agrees that Meritain shall not be liable for
           any mistake of judgment or for any action taken in good faith[.]23

Plaintiff now contends that Defendant’s promise in Agreement Section 6.10 to consult with

them regarding plan ambiguities24 constitutes an “express warranty.” The arbitrator’s

conclusion that Plaintiff lost because they failed to show any “bad faith, willful misconduct,

or gross negligence”25 seemingly rests on subsection (i) alone. Because he failed to address

whether Defendant violated subsection (iii), Plaintiffs argue that his decision conflicts with

the express terms of the contract.

           It does not. The arbitrator’s decision arguably construes the indemnification clause

to limit Defendant’s liability to bad-faith express warranty violations.26 The concluding

indemnification clause section states that “[n]otwithstanding the foregoing, [I.D. Images]



22
     Solvay Pharm., Inc. v. Duramed Pharm., Inc., 442 F.3d 471, 482–83 (6th Cir. 2006).
23
   Doc. 21-1 at 10.
24
   Id. at 8.
25
   Id. at 182.
26
   See Solvay 442 F.3d at 476 (6th Cir. 2006) (“If a court can find any line of argument that is legally plausible
and supports the award then it must be confirmed.”).
                                                       -5-
Case No. 1:18-cv-2177
Gwin, J.

acknowledges and agrees that Meritain shall not be liable for any mistake of judgment or

for any action taken in good faith.”27 Because the arbitrator concluded that Defendant did

not act in bad faith—a conclusion the Court does not disturb—Defendant would not be

liable for breaching an express warranty on this interpretation.

        Further, the arbitrator’s failure to consider Plaintiff’s alternative argument for

indemnification under (iii) does not constitute “rewriting” the contract. His failure to

address this argument is understandable, because Plaintiff’s summary judgment briefing

almost exclusively argued that Defendant’s actions amounted to gross negligence or willful

misconduct under subsection (i).28

        This is enough to uphold the arbitrator’s decision. However, the arbitrator’s

conclusion that Plaintiff had conceded the correctness of Defendant’s contract

interpretation in the Ohio action is binding and is sufficient alternative support for the

arbitrator’s decision.

        As the arbitrator pointed out, Plaintiff sued its stop-loss insurers on the theory that

the chemotherapy treatments should be submitted under the Medical Schedule of

Benefits.29 Reversing this position, in the arbitration Plaintiff then sought indemnification

on the opposite theory—that the chemotherapy claims should have been submitted under

the Specialty Pharmacy Program. Defendant argued that the Plaintiff’s arguments in the

Ohio action constituted judicial admissions under New York law, and the arbitrator

decided that they were “conclusive” in the arbitration.


27
   Doc. 21-1 at 10 (emphasis added).
28
   See, e.g., Doc. 21-1 at 209 (“Meritain [sic] actions in deviating from its duties under the Agreement were
willful and/or grossly negligent.”); id. at 272 (“Meritain is Obligated to Indemnify ID Images Due to its Gross
Negligence and/or Willful Conduct.”).
29
   Id. at 185.
                                                      -6-
Case No. 1:18-cv-2177
Gwin, J.

           Plaintiff argues that this conclusion misconstrued New York judicial admission

doctrine. However, even if the Court “believe[d] the arbitrator made a serious legal . . .

error,” it would not overturn the award.30

           Further, the arbitrator’s decision is legally plausible. On one hand, the apparent

New York rule is that judicial admissions are only persuasive, not conclusive, in a separate

and subsequent action.31 In this respect, the arbitrator’s conclusion that the Ohio action

admissions were “conclusive” seemingly misstates the law.

           However, judicial estoppel doctrine also supports the arbitrator’s conclusion.

Judicial estoppel bars a litigant from adopting a legal position contrary to one on which it

prevailed in a previous proceeding. In State Farm Mut. Auto. Ins. Co. v. Chandler,32 the

plaintiffs accepted a $30,000 settlement from their own insurer on the theory that a

contract’s third-party-liability waiver was valid. The New York Second Department held

that the same parties could not then sue on the opposite theory: “under the doctrine of

judicial estoppel, the appellants cannot now challenge the validity of the disclaimer, a

position inconsistent with its reliance on that very disclaimer as a basis to settle their

[previous] claim.”33




30
     Solvay, 442 F.3d at 476.
31
     See Hausler v. JP Morgan Chase Bank, N.A., 127 F. Supp. 3d 17, 37 (S.D.N.Y. 2015) (“[T]he general rule
seems to be that a judicial admission only binds the party that makes it in the action in which it is made, not
in separate and subsequent cases. (internal quotations marks omitted)); Matter of Liquidation of Union
Indem. Ins. Co. of New York, 674 N.E.2d 313, 317 (N.Y. 1996) (judicial admissions “are not conclusive,
though they are ‘evidence’ of the fact or facts admitted.”).
32
   827 N.Y.S.2d 207, 207 (N.Y. App. Div. 2006).
33
     Id.
                                                      -7-
Case No. 1:18-cv-2177
Gwin, J.

        While some sources support Plaintiff’s view that settlements not have judicial

estoppel effect,34 the Court is not free to correct the arbitrator’s resolution of this legal issue.

        Finally, the arbitration decision seems correct. The Plan says: “Chemotherapy:

Services and supplies related to chemotherapy. Eligible expenses will be payable as shown

in the Medical Schedule of Benefits.” In contrast, the Specialty Pharmacy Program defines

its coverage as: “Specialty drugs are high cost drugs used to treat chronic diseases,

including, . . . Cancer . . . . Specialty drugs must be obtained directly from the specialty

pharmacy program.”

        The arbitrator needed choose between two plausible arguments. The Plan said

chemotherapy expenses are payable under the Medical Schedule of Benefits. The Plan

also said that specialty cancer drugs were payable under the Specialty Pharmacy Program.

The arbitrator could validly find that the specific direction for chemotherapy payment

trumps the more general direction for chronic cancer drugs.

                                              III. Conclusion

        For these reasons, the Court DENIES Plaintiff’s motion to vacate the arbitration

award and GRANTS Defendant’s motion to confirm the award.



        IT IS SO ORDERED.


Dated: April 1, 2019                                        s/       James S. Gwin
                                                            JAMES S. GWIN
                                                            UNITED STATES DISTRICT JUDGE



34
  In re Estate of Costantino, 890 N.Y.S.2d 739, 7431 (N.Y. App. Div. 2009) (“[G]enerally, a settlement does
not constitute a judicial endorsement of either party's claims or theories and thus does not provide the prior
success necessary for judicial estoppel.” (internal quotation marks omitted)).
                                                      -8-
